tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to bene dedeeeeeteeneeaens because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status in addition to your failure to observe the conditions of exemption by providing reasonably requested information it appears that a substantial part of your activities consisted of providing down payment assistance to home buyers it further appears that to finance the assistance you relied on home sellers and other real-estate related businesses that stood to benefit from these down payment assistance transactions if further appears that your receipts of a payment from the home sellers corresponded to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions such operations demonstrate you were operated primarily to further your insiders’ business interests which is a substantial nonexempt purpose in addition your operations appear to have furthered the private interests of the persons that finance your activities we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective eee you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning dollar_figure contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states court of federal claims madison place nw washington d c united_states tax_court second street nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service cecceeeceeeeeeeee eee e een enees pceee we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication explanations of items schedule number or exhibit form 886-a rev date name of taxpayer year period ended tax identification_number whether eeeeccccccessescsesescsessrecessessessssevesaeenes inc hereinafter foundation qualifies for exemption under sec_501 of the internal_revenue_code the foundation is a not-for-profit corporation incorporated on oo eee for the foundation the ceo and cfo is listed as oo acatess eeescesesscsesecesesessssesesessesssesessscssseesesnsssseseesevevesssssvsssanessacceeseers the wee secretary of state's office records indicate that this is the address for the foundation it further indicates that the last annual registration filed by the foundation was for the tax_year cee scccceeeeseeseaes of oeecccccceeeeeee 9p setesesesnseaees the foundations' last know is listed as the registered agent facts issue the foundation applied for recognition as a tax-exempt_organization under i r c c on form_1023 in eseeseesseees based on the information that the foundation provided in its application_for exemption and on the assumption that the foundation would operate in the manner represented in its application the foundation was recognized as a tax exempt_organization as described in sec_501 since the foundation has made grants to low-income individuals for the purchase of new or resale housing the foundation also provides educational counseling assistance for qualified home buyers on c cscsese form letter was mailed to the foundation with pub i and information_document_request from pteseeee all correspondence was returned to to on eee correspondence in the case file the poa did not represent the foundation but an organization in g ceeeeeeceneeaee the poa was associated with the case file by error as can be determined form_872 was mailed to the foundation and to the poa no response received from the on eee attempts were made to contact the foundation attempts were made to find the officers listed on part v of form_990 without any success part vi of the form_990 listed the foundation could not reach the individual who prepared the form_990 left message for a partner to contact me mp ween contacted me after hours and indicated that the firm prepares the form_990 for the foundation but has not had any dealings with the foundation in over a year mr indicated that the firm has made attempts to contact the foundation without any success mr indicated that the foundation still owes the firm money for past services as having the books_and_records registered agent for on wee eee visited the foundation's website cscsesssseescsseees the information on the website had not been updated since the telephone number listed is no longer in service om wc eeeee prepared form_4759 after researching the internet for the correct post office to fax the form on wo the post office in faxed back the form_4759 indicating that the was a personal mail box and that post office could not help me on woeceeeeeeetseseeees form letter pub i and information_document_request was again mailed to the last know address of the foundation certified mail the foundation has failed to respond to the internal_revenue_service correspondence for the tax period engin oo eee eeeeeceeeseeeeeees law sec_6033 of the internal_revenue_code hereinafter code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tak exempt and division mar taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear if you accept our findings take no further action we will issue a final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f
